Citation Nr: 1314277	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2004 and from February 2006 to July 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2012, the Veteran and his mother testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2012, the Board remanded this matter for additional development actions.

In March 2013, the Board received additional medical evidence pertinent to the claim on appeal without a waiver of initial RO consideration.

In an August 2012 letter, the Veteran's representative stated that the Veteran lost his job in July 2012 due to his service-connected PTSD.  Therefore, the Board finds that the record raises the issue of entitlement to a TDIU as part of his claim for an increased rating.  Although the Veteran has submitted a claim of entitlement to a TDIU, the RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of an increased rating claim when the TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Since the issuance of the most recent supplemental statement of the case in February 2013, the Veteran has submitted additional medical evidence in support of his claim.  That additional evidence consists of March 2013 letters from a VA social worker and a VA psychiatrist who describe the Veteran's current PTSD symptoms and the severity of the symptoms.  The newly submitted evidence has not yet been considered by the RO and neither the Veteran nor his representative has submitted a waiver of initial RO review of the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2012).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 
 
In addition, the Veteran last underwent a VA PTSD examination in November 2012.  Although that examination is far from stale, the additional medical evidence associated with the claims file tends to suggests that the severity of the Veteran's PTSD symptoms are more severe than shown in the November 2012 VA examination report.  Therefore, to ensure a thorough examination and evaluation, the Veteran's service-connected PTSD must be viewed in relation to its entire history.  38 C.F.R. § 4.1 (2012).  On remand, the Veteran should be afforded a new VA PTSD examination that includes a review of the claims file and addresses the applicable rating criteria.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  The claims file currently includes outpatient treatment records from Madison VA Medical Center (VAMC) dated through August 2012.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, an August 2012 VA medical record shows that the Veteran was in the process of submitting an application to the Social Security Administration (SSA) for SSDI.  However, no attempts have yet been made to contact SSA and obtain any decisions or records and associated them with the claims file.  That should be done, on remand.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board. 

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a higher initial rating for PTSD.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.   Send to the Veteran a letter satisfying the duty to notify provisions with respect to his claim for TDIU.  In addition, the letter should request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits (SSDI), to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

3.  After obtaining the appropriate authorization, send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for each of the Veteran's former employers for verification of the dates of employment and the reason for the termination of employment.

4.  Obtain all outstanding VA treatment records, to include all outstanding mental health records, dated from August 2012 to the present, from the Madison, Wisconsin VAMC.

5.  Thereafter, schedule the Veteran for a VA examination, by a psychiatrist.  The examiner must review the claims file and must note that review in the report and consider the Veteran's lay statements.  All necessary tests and studies, to include psychological testing if appropriate, should be accomplished and all clinical findings reported in detail.  The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected psychiatric disorder.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  Then, readjudicate the claims, to specifically consider whether the criteria for a referral for assignment of a higher rating for PTSD, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) and for a TDIU, pursuant to 38 C.F.R. § 4.16(b), have been met.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

